Citation Nr: 1212682	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-16 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 8, 2007, for the award of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 decision in which a Decision Review Officer (DRO) at the RO granted service connection and assigned an initial 10 percent rating for tinnitus, effective November 8, 2007.  In April 2008, the Veteran filed a notice of disagreement (NOD) with the effective date of service connection.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  On November 8, 2007, the RO received the Veteran's initial claim for service connection for tinnitus. 

3.  The record contains no statement or communication from the Veteran, prior to November 8, 2007, that constitutes a pending claim for service connection for tinnitus. 


CONCLUSION OF LAW

The claim for an effective date earlier than November 8, 2007, for the award of service connection for tinnitus is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In the present appeal, the May 2008 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The May 2008 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran and his representative have been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

In this case, the Veteran argues that an effective date of November 29, 2006, should be awarded for the grant of service connection for tinnitus, which is the same effective date as the grant of service connection for bilateral hearing loss.  He notes that during the course of the appeal for his claim for service connection for bilateral hearing loss he underwent a July 2007 VA audiological examination in which he was also diagnosed as having tinnitus.  By an October 2007 DRO decision, service connection for bilateral hearing loss was granted, effective date of November 29, 2006 (the date of receipt of the claim for service connection).  Therefore, the Veteran argues that an effective date of November 29, 2006, is also warranted for the award of service connection for tinnitus on the basis of an "inferred claim."

The basic facts in this case are not in dispute.  The Veteran filed an original claim for service connection for tinnitus on November 8, 2007, and, in a March 2008 decision, DRO at the RO granted the claim.  A review of the record does not show that the Veteran filed a formal or informal claim for service connection for tinnitus prior to November 8, 2007.  On VA Form 21-4138, Statement in Support of Claim, received by VA on November 29, 2006, the Veteran clearly indicated that he was seeking service connection for "hearing loss." 

Moreover, even though the July 2007 VA examination report reflects a diagnosis of tinnitus, such a record does not constitute an earlier claim for that disability.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

Thus, although the record reflects a diagnosis of tinnitus prior to November 8, 2007, there was no pending informal or informal claim for service connection for tinnitus, prior to that date, pursuant to which service connection could have been granted. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for tinnitus, earlier than November 8, 2007, is assignable, the claim on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than November 8, 2007, for the award of service connection for tinnitus is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


